Citation Nr: 1015968	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1970.  His service personnel records also show he was awarded 
the Combat Infantry Badge, a Bronze Star, and a Purple Heart 
Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

A hearing was held before the undersigned in March 2010, and 
a transcript is of record.


FINDING OF FACT

The Veteran's current bilateral hearing loss had onset in 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, for VA compensation purposes, a "hearing loss" 
disability exists where the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id. 38 C.F.R. § 3.385 (2009).  

The Veteran is seeking service connection for bilateral 
hearing loss, which he contends is a result of acoustic 
trauma he experienced from in-service exposure to artillery 
fire and a grenade blast.  At the outset, the Board notes 
that the current clinical evidence establishes a bilateral 
hearing loss disability 38 C.F.R. § 3.385.  Thus, this 
element of a service connection claim has been satisfied.

Service treatment records show the Veteran was injured in a 
grenade blast in September 1969.  Moreover, his military 
occupational specialty was light weapons infantryman.  As 
such, noise exposure is consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a).  Therefore, in-service 
noise exposure is conceded here.  The question for 
consideration is whether his current hearing loss is related 
to such in-service noise exposure.

In this case, the Board finds support for a grant of service 
connection for the claimed hearing loss disability.  In so 
finding, it is acknowledged that separation examination in 
November 1970 showed normal results.  However, at many 
decibel levels, the results varied substantially from 
audiometric findings at the Veteran's induction examination 
two years prior.  In fact, the later test showed considerable 
improvement in auditory acuity.  As such trend would not 
typically be anticipated (i.e., an individual's hearing 
acuity does not usually improve over time), the Board 
essentially discounts the reliability of the findings upon 
separation.  Indeed, in this case the record definitively 
shows that the Veteran was injured in a grenade blast, 
confirming his presence around loud noise.  Moreover, as he 
explained at a January 2007 VA examination, he experienced 
acoustic trauma from artillery fire that caused him to lose 
hearing for two days.  

The Veteran has also attested to continuous hearing loss 
problems since active service.  He is competent to report his 
observable hearing loss symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994). Moreover, given his in-service noise 
exposure such reports of continuing symptoms are found to be 
credible here.  On this basis, and affording the Veteran the 
benefit of the doubt, service connection for hearing loss is 
found to be warranted here. 

In reaching the above conclusion, the Board acknowledges that 
a VA examiner in January 2007 opined that the Veteran's 
hearing loss was not related to active service.  However, in 
reaching that conclusion, she did not appear to have 
considered the Veteran's credible reports of continuous 
hearing loss symptoms since service.  Moreover, the examiner 
relied in part on the normal audiometric readings at 
separation, which, for the reasons previously discussed, may 
not be a reliable reflection of his auditory acuity at that 
time.

In sum, the Board concludes that the evidence is at least in 
equipoise and entitlement to service connection for bilateral 
hearing loss must be granted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


